NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

STEVEN C. KELLY,
Claimant-Appellant,

V.

ERIC K. SKINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7024

Appeal from the United States Court of Appeals for
Veterans Claims in case n0. 10-2430, Judge John J.
Farley, III.

Before PROST, MAYER and REYNA, Circuit Judges.
PER CURI.AM.
O R D E R

Upon review of the briefs, we determine whether the
judgment of the United States Court of Appeals for Veter-
ans Claims should be summarily affirmed

The appellant, Steven C. Kelly, served on active duty
from Deoember 1965 to January 1979. In Ju1y 2000, the
Board of Veteran’s Appeals granted Kelly an effective
date of March 19, 1991 for the 10()% disability rating

KELLY V. SHINSEKI 2

awarded to Kelly’s service-connected schizophrenia claim,
a decision which Kelly did not appeal and thus became
final. That same month, the Board issued a separate
decision finding no clear and unmistakable error (CUE) in
its prior decisions relating to the claim, which Kelly did
appeal and was subsequently affirmed by the United
States Court of Appeals for Veterans Claims.

In May 2005, Kelly again sought an earlier effective
date. The Board concluded that “in light of the finality of
the July 2000 Board decision, consideration of whether
the criteria for assignment for a 100 percent evaluation
for the Veteran’s service-connected schizophrenia, resid-
ual type, component, prior to March 1991, as a freestand-
ing claim is legally precluded."

ln affirming, the Veterans Court stated that the case
was controlled by its prior decision in Rudd v. Nicholson,
20 Vet. App. 296, 299 (2006), which held that the De-
pertinent has no authority to adjudicate a freestanding
claim for an earlier effective date in an attempt to over-
come the finality of an unappealed RO decision.

This court’s jurisdiction to review Veterans Court de-
cisions is strictly limited. Under 38 U.S.C. § '7292(a), a
party may obtain review "with respect to the validity of a
decision of the [Veterans] Court on a rule of law or of any
statute or regulation . . . or any interpretation thereof
(other than a determination as to a factual matter) that
was relied on by the Court in making the decision."
Absent a constitutional issue, this court "may not review
(A) a challenge to a law or regulation as applied to the
facts of a particular case." 38 U.S.C. § 7292(d)(2).

Kelly does not suggest his freestanding claim for an
earlier effective date should have been sympathetically
construed as either a CUE claim or a claim to reopen
based on new and material evidence. Instead, Kelly first
argues that the Department violated his due process

3 KELLY V. SHINSEKI

rights. Although it is not entirely clear what rights Kelly
is alleging have been deprived, there is simply no merit to
the argument. Due process ensures a party a meaningful
right to be heard with respect to the denial of important
government benefits, including veterans’ disability bene-
fits. See Cushman v. Shinseki, 576 F.3d 1290, 1298-1300
(Fed. Cir. 2009). That Kelly must abide by the statutory
scheme in seeking an earlier effective date does not in
anyway deprive him of his right to be heard regarding his
claim.

Kelly next argues the Veterans Court is without au-
thority to render a decision on this matter. It is well
settled, however, that Congress has vested the Veterans
Court with exclusive jurisdiction to review decisions of the
Board on all questions of fact and law necessary to adju-
dicate claims for veterans’ benefits such as the one ren-
dered in this case. See 38 U.S.C. §§ 511(a); 7104(a);
7261(a)(1); see also Vetercms for Common Sense v. Sh.in-
seki, 678 F.3d 1013 (9th Cir. 2012) (en banc); Broudy v.
Mather, 460 F.3d 106, 115 (D.C. Cir. 2006); Beamon v.
Bi"own, 125 F.3d 965, 971 (6th Cir. 1997). Thus, to the
extent that Kelly argues that a district court or the
United States Court for Federal Clairns should have
rendered the decision as to his earlier effective date claim,
that argument is without merit.

Finally, Kelly appears to argue that he was entitled to
a jury trial. While the Seventh Amendment provides the
right to a jury trial in civil suits at common law, it is not
"implicated in the VA adjudication process." Paswell v.
Nicholson, 21 Vet. App. 102 (2006); see also Tull v. United
States, 481 U.S. 412 n.4 (1987). Accordingly, this consti-
tutional claim is also without merit.

Accordingly
_ IT Is ORDERED THAT:

KELLY V. SHINSEKl 4

(1) The judgment of the Court of Veterans Claims
is summarily affirmed.

(2) Each side shall bear its own costs.

FoR THE CoURT

 1 3  /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Steven C. Kelly
William Rayel, Esq.

s 1 9
THE FEDERAL C|RCU\T

AUG 'l 3 2012
JAN HUHBALV
C|.EHK

e.-.mu»?l'r'k?m ma